DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2017/0212488 (Kummer) (cited by Applicant).


Claim 1:
The cited prior art describes a controller for building equipment that operate to provide one or more resources to a building or campus, the controller comprising a processing circuit configured to: (Kummer: “Referring now to FIG. 3, a block diagram illustrating a central plant system 300 is shown, according to an exemplary embodiment. System 300 is shown to include an enterprise optimization system (EOS) 302, a building automation system (BAS) 308, and a plurality of subplants 202-212. Subplants 202-212 may be the same as previously described with reference to FIG. 2. For example, subplants 202-212 are shown to include a heater subplant 202, a heat recovery chiller subplant 204, a chiller subplant 206, a hot TES subplant 210, and a cold TES subplant 212.” Paragraph 0059; “Still referring to FIG. 3, processing circuit 306 is shown to include a processor 310 and memory 312. Processor 310 may be a general purpose or specific purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable processing components. Processor 310 may be configured to execute computer code or instructions stored in memory 312 or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.).” paragraph 0071)
perform an optimization of an objective function subject to an override constraint to determine amounts of one or more resources to be produced by the building equipment, (Kummer: see the process 1000 of controlling subplant equipment based on optimizations as illustrated in figure 10 and as described in paragraphs 0150, 0151; “Still referring to FIG. 3, memory 312 is shown to include an central plant optimizer 328. Central plant optimizer 328 may perform a cascaded optimization process to optimize the performance of central plant 200. For example, central plant optimizer 328 is shown to include a high level optimizer 330 and a low level optimizer 332. High level optimizer 330 may control an outer (e.g., subplant level) loop of the cascaded optimization. High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212. Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant.” Paragraph 0081; “Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155)
wherein the override constraint overrides an output of the optimization by specifying an override amount of a first resource of the one or more resources to be produced by a first subset of the building equipment; and (Kummer: see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
control the building equipment to produce the amounts of the one or more resources determined by performing the optimization subject to the override constraint. (Kummer: “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)

Claim 2:
The cited prior art describes the controller of Claim 1, wherein: 
the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus; and  (Kummer: see the cooling by the chiller subplant and the HRC subplant and the heating by the HRC subplant and the HWG subplant as illustrated in figures 11, 24 and as described in paragraph 0192; “Referring now to FIG. 24, manual dispatch interface 2100 is shown after a user has adjusted the manual subplant loads 2402, 2404, and 2406 from the initial values shown in FIG. 23. In some embodiments, manual dispatch interface 2100 automatically updates plant summary graphic 2102 in response to a user adjusting manual subplant loads 2402-2406. For example, manual dispatch interface 2100 may automatically update the utilization percentages 1148-1152 for each of the subplants resulting from the adjusted manual subplant loads. Increasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1148 of the chiller subplant (e.g., from 13% in FIG. 23 to 43% in FIG. 24), whereas decreasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1148 of the chiller subplant. Similarly, increasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1150 of the HRC subplant, whereas decreasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1150 of the HRC subplant (e.g., from 86% in FIG. 23 to 69% in FIG. 24). Increasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1152 of the HWG subplant, whereas decreasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1152 of the HWG subplant.” Paragraph 0192; “For example, FIG. 11 is shown to include a 0% indicator 1136 connecting chiller subplant 1102 to campus 1112, a 0% indicator 1138 connecting cold thermal storage subplant 1108 to campus 1112, and a 100% indicator 1140 connecting heat recovery subplant 1104 to campus 1112. This indicates that 100% of the cold thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104. Similarly, FIG. 11 is shown to include a 78% indicator 1142 connecting heat recovery subplant 1104 to campus 1112, a 0% indicator 1144 connecting hot thermal storage subplant 1110 to campus 1112, and a 22% indicator 1146 connecting hot water generator subplant 1106 to campus 1112. This indicates that 78% of the hot thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104 and 22% of the hot thermal energy provided to campus 1112 is being provided by hot water generator subplant 1106.” Paragraph 0160)
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus. (Kummer: see the optimizations by the high level optimizer 330 and the low level optimizer 332 as illustrated in figure 9;  “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load. “ paragraph 0193; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330. Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155; “Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant. The cascaded optimization process is described in greater detail with reference to FIG. 4.” Paragraph 0081)

Claim 3:
The cited prior art describes the controller of Claim 2, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced by the first subset of the building equipment. (Kummer: “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load.” Paragraph 0195; “Manual dispatch interface 2100 may indicate whether the manual subplant loads 2402-2406 would result in charging or discharging the hot TES subplant and/or the cold TES subplant. For example, manual dispatch interface 2100 is shown (in FIG. 24) to include an indication 2408 that the hot TES subplant would be discharging at a rate of 47.0 mmBTU/h to compensate for the underproduction of the manual heating load (i.e., 137 mmBTU/h) relative to the campus heating load (i.e., 184 mmBTU/h). Similarly, manual dispatch interface 2100 is shown to include an indication 2410 that the cold TES subplant would be charging at a rate of 4,090 tons to compensate for the overproduction of the manual cooling load (i.e., 10,410 tons) relative to the campus cooling load (i.e., 6,320 tons).” Paragraph 0195)

Claim 4:
The cited prior art describes the controller of Claim 1, wherein: the objective function defines a total cost of operating the building equipment over a time period; and optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total cost.  (Kummer: see the minimization of the high level cost function as described in paragraphs 0097-0098; “EOS 302 may be configured to predict the thermal energy loads (e.g., heating loads, cooling loads, etc.) of the building for plurality of time steps in a prediction window (e.g., using weather forecasts from a weather service 324). EOS 302 may generate on/off decisions and/or setpoints for equipment 340 to minimize the cost of energy consumed by subplants 202-212 to serve the predicted heating and/or cooling loads for the duration of the prediction window.” Paragraph 0065; “High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212. Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant. The cascaded optimization process is described in greater detail with reference to FIG. 4.” Paragraph 0081; “In some embodiments, high level optimizer 330 determines the subplant loads by minimizing the total operating cost of central plant 200 over the prediction window. In other words, given a predicted load and utility rate information from load/rate predictor 322, high level optimizer 330 may distribute the predicted load across subplants 202-212 over the optimization period to minimize operating cost.” Paragraph 0096)

Claim 5:
 (Kummer: see the minimization of energy consumption as described in paragraphs 0102-0103; “The low level optimization process may be performed for each of subplants 202-212. In various embodiments, the low level optimization process may be performed by centralized low level optimizer 332 that performs a separate low level optimization for each of subplants 202-212 or by a set of subplant level controllers that operate within each subplant (e.g., each subplant controller running an instance of low level optimizer 332). Low level optimizer 332 may be responsible for determining which devices of the subplant to use and/or the operating setpoints for such devices that will achieve the subplant load setpoint while minimizing energy consumption.” Paragraph 0102)

Claim 6:
The cited prior art describes the controller of Claim 1, wherein the optimization of the objective function subject to the override constraint is a first optimization and the processing circuit is configured to: 
perform a second optimization of the objective function without the override constraint; (Kummer: “In some embodiments, dispatch GUI 1100-2100 concurrently presents both the manual subplant loads 2420 (i.e., manual subplant loads 2402-2406 and 2416) and the recommended subplant loads 2422 generated by EOS 302. For example, manual subplant loads 2420 and recommended subplant loads 2422 may be displayed concurrently in different columns of the same chart, as shown in FIGS. 21-24.” Paragraph 0200)
calculate a difference between a first amount of resource consumption or cost resulting from the first optimization and a second amount of resource consumption or cost resulting from the second optimization; and (Kummer: “If manual subplant loads 2420 would cause any of the variables to violate a threshold condition for the variable, dispatch GUI 1100-2100 may display a message that informs the user of the expected result. For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201)
present, via a user interface, an override impact indicating the difference between the first amount and the second amount. (Kummer: “Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “In some embodiments, EOS 302 is configured to determine the times until each of the TES subplants are fully depleted (i.e., “Time Until Empty”) or filled to capacity (i.e., “Time Until Full”) based on the current charge levels of the TES subplants and the rates at which the TES subplants are discharging or charging. Manual dispatch interface 2100 may present the determined times to a user. For example, manual dispatch interface 2100 is shown to include in indication 2412 that the hot TES subplant will be fully depleted in 4 hours and 8 minutes (i.e., “Time Until Empty: 4 h 8 m”) if the discharge rate of 47 mmBTU/h is continued. Similarly, manual dispatch interface 2100 is shown to include in indication 2414 that the cold TES subplant will be filled to capacity in 6 hours and 34 minutes (i.e., “Time Until Full: 6 h 34 m”) if the charge rate of 4,090 tons is continued.” Paragraph 0196)

Claim 7:
The cited prior art describes the controller of Claim 6, wherein the processing circuit is configured to: 
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact; (Kummer: “For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204)
control the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)
control the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint. (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)

Claim 8:
The cited prior art describes the controller of Claim 1, wherein the override constraint requires at least one of: 
an amount of the first resource produced by the first subset of building equipment to be equal to the override amount; or (Kummer: see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
a difference between the amount of the first resource produced by the first subset of building equipment and the override amount to be less than a threshold value.

Claim 9:
The cited prior art describes a method for operating building equipment to provide one or more resources to a building or campus, the method comprising: (Kummer: “Referring now to FIG. 3, a block diagram illustrating a central plant system 300 is shown, according to an exemplary embodiment. System 300 is shown to include an enterprise optimization system (EOS) 302, a building automation system (BAS) 308, and a plurality of subplants 202-212. Subplants 202-212 may be the same as previously described with reference to FIG. 2. For example, subplants 202-212 are shown to include a heater subplant 202, a heat recovery chiller subplant 204, a chiller subplant 206, a hot TES subplant 210, and a cold TES subplant 212.” Paragraph 0059; “Still referring to FIG. 3, processing circuit 306 is shown to include a processor 310 and memory 312. Processor 310 may be a general purpose or specific purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable processing components. Processor 310 may be configured to execute computer code or instructions stored in memory 312 or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.).” paragraph 0071)
receiving a user input specifying an override amount of a first resource to be produced by a first subset of the building equipment;  (Kummer: see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
generating an override constraint based on the user input; (Kummer: see the manual subplant loads 1008 and determine recommended setpoints 1010 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
performing an optimization of an objective function subject to the override constraint to determine amounts of one or more resources, including the first resource, to be produced by the building equipment, (Kummer: see the process 1000 of controlling subplant equipment based on optimizations as illustrated in figure 10 and as described in paragraphs 0150, 0151; “Still referring to FIG. 3, memory 312 is shown to include an central plant optimizer 328. Central plant optimizer 328 may perform a cascaded optimization process to optimize the performance of central plant 200. For example, central plant optimizer 328 is shown to include a high level optimizer 330 and a low level optimizer 332. High level optimizer 330 may control an outer (e.g., subplant level) loop of the cascaded optimization. High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212. Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant.” Paragraph 0081; “Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155)
wherein the override constraint overrides an output of the optimization; and (Kummer: see the manual subplant loads 2420 and the EOS recommended subplant loads 2422 as illustrated in figure 24; see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
controlling the building equipment to produce the amounts of the one or more resources determined by performing the optimization subject to the override constraint. (Kummer: “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)

Claim 10:
The cited prior art describes the method of Claim 9, wherein: 
the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus; and  (Kummer: see the cooling by the chiller subplant and the HRC subplant and the heating by the HRC subplant and the HWG subplant as illustrated in figures 11, 24 and as described in paragraph 0192; “Referring now to FIG. 24, manual dispatch interface 2100 is shown after a user has adjusted the manual subplant loads 2402, 2404, and 2406 from the initial values shown in FIG. 23. In some embodiments, manual dispatch interface 2100 automatically updates plant summary graphic 2102 in response to a user adjusting manual subplant loads 2402-2406. For example, manual dispatch interface 2100 may automatically update the utilization percentages 1148-1152 for each of the subplants resulting from the adjusted manual subplant loads. Increasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1148 of the chiller subplant (e.g., from 13% in FIG. 23 to 43% in FIG. 24), whereas decreasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1148 of the chiller subplant. Similarly, increasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1150 of the HRC subplant, whereas decreasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1150 of the HRC subplant (e.g., from 86% in FIG. 23 to 69% in FIG. 24). Increasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1152 of the HWG subplant, whereas decreasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1152 of the HWG subplant.” Paragraph 0192; “For example, FIG. 11 is shown to include a 0% indicator 1136 connecting chiller subplant 1102 to campus 1112, a 0% indicator 1138 connecting cold thermal storage subplant 1108 to campus 1112, and a 100% indicator 1140 connecting heat recovery subplant 1104 to campus 1112. This indicates that 100% of the cold thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104. Similarly, FIG. 11 is shown to include a 78% indicator 1142 connecting heat recovery subplant 1104 to campus 1112, a 0% indicator 1144 connecting hot thermal storage subplant 1110 to campus 1112, and a 22% indicator 1146 connecting hot water generator subplant 1106 to campus 1112. This indicates that 78% of the hot thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104 and 22% of the hot thermal energy provided to campus 1112 is being provided by hot water generator subplant 1106.” Paragraph 0160)
the optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus. (Kummer: see the optimizations by the high level optimizer 330 and the low level optimizer 332 as illustrated in figure 9;  “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load. “ paragraph 0193; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330. Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155; “Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant. The cascaded optimization process is described in greater detail with reference to FIG. 4.” Paragraph 0081)

Claim 11:
The cited prior art describes the method of Claim 10, wherein performing the optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by the second subset of the building equipment based on a difference between the total amount of the first resource required by the building or campus and the override amount of the first resource to be produced by the (Kummer: “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load.” Paragraph 0195; “Manual dispatch interface 2100 may indicate whether the manual subplant loads 2402-2406 would result in charging or discharging the hot TES subplant and/or the cold TES subplant. For example, manual dispatch interface 2100 is shown (in FIG. 24) to include an indication 2408 that the hot TES subplant would be discharging at a rate of 47.0 mmBTU/h to compensate for the underproduction of the manual heating load (i.e., 137 mmBTU/h) relative to the campus heating load (i.e., 184 mmBTU/h). Similarly, manual dispatch interface 2100 is shown to include an indication 2410 that the cold TES subplant would be charging at a rate of 4,090 tons to compensate for the overproduction of the manual cooling load (i.e., 10,410 tons) relative to the campus cooling load (i.e., 6,320 tons).” Paragraph 0195)

Claim 12:
(Kummer: see the minimization of the high level cost function as described in paragraphs 0097-0098; “EOS 302 may be configured to predict the thermal energy loads (e.g., heating loads, cooling loads, etc.) of the building for plurality of time steps in a prediction window (e.g., using weather forecasts from a weather service 324). EOS 302 may generate on/off decisions and/or setpoints for equipment 340 to minimize the cost of energy consumed by subplants 202-212 to serve the predicted heating and/or cooling loads for the duration of the prediction window.” Paragraph 0065; “High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212. Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant. The cascaded optimization process is described in greater detail with reference to FIG. 4.” Paragraph 0081; “In some embodiments, high level optimizer 330 determines the subplant loads by minimizing the total operating cost of central plant 200 over the prediction window. In other words, given a predicted load and utility rate information from load/rate predictor 322, high level optimizer 330 may distribute the predicted load across subplants 202-212 over the optimization period to minimize operating cost.” Paragraph 0096)

Claim 13:
The cited prior art describes the method of Claim 9, wherein: the objective function defines a total resource consumption of the building equipment over a time period; and optimizing the objective function comprises determining amounts of the one or more resources to be produced by the building equipment that optimize the total resource consumption. (Kummer: see the minimization of energy consumption as described in paragraphs 0102-0103; “The low level optimization process may be performed for each of subplants 202-212. In various embodiments, the low level optimization process may be performed by centralized low level optimizer 332 that performs a separate low level optimization for each of subplants 202-212 or by a set of subplant level controllers that operate within each subplant (e.g., each subplant controller running an instance of low level optimizer 332). Low level optimizer 332 may be responsible for determining which devices of the subplant to use and/or the operating setpoints for such devices that will achieve the subplant load setpoint while minimizing energy consumption.” Paragraph 0102)

Claim 14:
The cited prior art describes the method of Claim 9, wherein the optimization of the objective function subject to the override constraint is a first optimization, the method further comprising: 
performing a second optimization of the objective function without the override constraint; (Kummer: “In some embodiments, dispatch GUI 1100-2100 concurrently presents both the manual subplant loads 2420 (i.e., manual subplant loads 2402-2406 and 2416) and the recommended subplant loads 2422 generated by EOS 302. For example, manual subplant loads 2420 and recommended subplant loads 2422 may be displayed concurrently in different columns of the same chart, as shown in FIGS. 21-24.” Paragraph 0200)
calculating a difference between a first amount of resource consumption or cost resulting from the first optimization and a second amount of resource consumption or cost resulting from the second optimization; and (Kummer: “If manual subplant loads 2420 would cause any of the variables to violate a threshold condition for the variable, dispatch GUI 1100-2100 may display a message that informs the user of the expected result. For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201)
presenting, via a user interface, an override impact indicating the difference between the first amount and the second amount. (Kummer: “Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “In some embodiments, EOS 302 is configured to determine the times until each of the TES subplants are fully depleted (i.e., “Time Until Empty”) or filled to capacity (i.e., “Time Until Full”) based on the current charge levels of the TES subplants and the rates at which the TES subplants are discharging or charging. Manual dispatch interface 2100 may present the determined times to a user. For example, manual dispatch interface 2100 is shown to include in indication 2412 that the hot TES subplant will be fully depleted in 4 hours and 8 minutes (i.e., “Time Until Empty: 4 h 8 m”) if the discharge rate of 47 mmBTU/h is continued. Similarly, manual dispatch interface 2100 is shown to include in indication 2414 that the cold TES subplant will be filled to capacity in 6 hours and 34 minutes (i.e., “Time Until Full: 6 h 34 m”) if the charge rate of 4,090 tons is continued.” Paragraph 0196)

Claim 15:
The cited prior art describes the method of Claim 14, further comprising: 
presenting, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact; (Kummer: “For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204)
controlling the building equipment in accordance with a result of the first optimization in response to the user selecting to use the override constraint; and (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)
controlling the building equipment in accordance with a result of the second optimization in response to the user selecting to not use the override constraint. (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)

Claim 16:
The cited prior art describes the method of Claim 9, wherein the override constraint requires at least one of: 
an amount of the first resource produced by the first subset of building equipment to be equal to the override amount; or (Kummer: see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
a difference between the amount of the first resource produced by the first subset of building equipment and the override amount to be less than a threshold value.

Claim 17:
(Kummer: “Referring now to FIG. 3, a block diagram illustrating a central plant system 300 is shown, according to an exemplary embodiment. System 300 is shown to include an enterprise optimization system (EOS) 302, a building automation system (BAS) 308, and a plurality of subplants 202-212. Subplants 202-212 may be the same as previously described with reference to FIG. 2. For example, subplants 202-212 are shown to include a heater subplant 202, a heat recovery chiller subplant 204, a chiller subplant 206, a hot TES subplant 210, and a cold TES subplant 212.” Paragraph 0059; “Still referring to FIG. 3, processing circuit 306 is shown to include a processor 310 and memory 312. Processor 310 may be a general purpose or specific purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable processing components. Processor 310 may be configured to execute computer code or instructions stored in memory 312 or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.).” paragraph 0071)
perform a first optimization of an objective function to determine first amounts of one or more resources to be produced by the building equipment as a result of the first optimization; (Kummer: see the process of optimization 602 and 604 in the process 600 as illustrated in figure 6 and as described in paragraph 0121, 0122; “Process 600 is shown to include determining optimal subplant loads for a plurality of subplants of a central plant (step 602). Step 602 may be performed by high level optimizer 330. In some embodiments, the optimal subplant loads include a heating load served by heating subplant 202, a heating load served by heat recovery chiller subplant 204, a cooling load served by heat recovery chiller subplant 204, a cooling load served by chiller subplant 206, a heating load served or stored by hot TES subplant 210 (e.g., a rate at which hot TES subplant 210 is charging or discharging), and/or a cooling load served or stored by cold TES subplant 212 (e.g., a rate at which cold TES subplant 212 is charging or discharging), as previously described.” Paragraph 0121)
receive a user input specifying an override amount of a first resource of the one or more resources to be produced by a first subset of the building equipment; (Kummer: see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
perform a second optimization of the objective function, subject to an override constraint based on the user input, to determine second amounts of one or more resources to be produced by the building equipment as a result of the second optimization, (Kummer: see the process 1000 of controlling subplant equipment based on optimizations as illustrated in figure 10 and as described in paragraphs 0150, 0151; “Still referring to FIG. 3, memory 312 is shown to include an central plant optimizer 328. Central plant optimizer 328 may perform a cascaded optimization process to optimize the performance of central plant 200. For example, central plant optimizer 328 is shown to include a high level optimizer 330 and a low level optimizer 332. High level optimizer 330 may control an outer (e.g., subplant level) loop of the cascaded optimization. High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212. Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant.” Paragraph 0081; “Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155)
wherein the override constraint overrides a portion of the result of the first optimization; and (Kummer: see the manual subplant loads 2420 and the EOS recommended subplant loads 2422 as illustrated in figure 24; see the manual subplant loads 1008 as illustrated in figure 10 and as described in paragraph 0155; see the manual load setpoints 2124 for the subplants as illustrated in figure 21; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330.” Paragraph 0155)
control the building equipment in accordance with the result of the first optimization or the result of the second optimization. (Kummer: “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107; “Process 600 is shown to include automatically providing the optimal equipment setpoints to the central plant to control the equipment (step 606). Step 606 may include providing the optimal equipment setpoints from low level optimizer 332 to central plant 200. Central plant 200 may use the optimal equipment setpoints as control inputs for individual devices within each subplant (e.g., individual chillers, individual hot water generators, individual thermal energy storage tanks, etc.). In other words, central plant 200 may operate controllable devices within central plant 200 (e.g., equipment 340) in accordance with the optimal equipment setpoints. For example, central plant 200 may activate a device, deactivate a device, change a setpoint for a device, or otherwise control individual devices of the central plant equipment 340 based on the optimal equipment setpoints. Central plant 200 may provide actual subplant utilization data to subplant monitor 338. Subplant monitor 338 may store the actual subplant utilization data in subplant utilization database 502.” Paragraph 0123)

Claim 18:
The cited prior art describes the controller of Claim 17, wherein the processing circuit is configured to: 
calculate a difference between a first amount of resource consumption or cost resulting from the first optimization result and a second amount of resource consumption or cost resulting from the second optimization; and (Kummer: “If manual subplant loads 2420 would cause any of the variables to violate a threshold condition for the variable, dispatch GUI 1100-2100 may display a message that informs the user of the expected result. For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201)
present, via a user interface, an override impact indicating the difference between the first amount and the second amount. (Kummer: “Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “In some embodiments, EOS 302 is configured to determine the times until each of the TES subplants are fully depleted (i.e., “Time Until Empty”) or filled to capacity (i.e., “Time Until Full”) based on the current charge levels of the TES subplants and the rates at which the TES subplants are discharging or charging. Manual dispatch interface 2100 may present the determined times to a user. For example, manual dispatch interface 2100 is shown to include in indication 2412 that the hot TES subplant will be fully depleted in 4 hours and 8 minutes (i.e., “Time Until Empty: 4 h 8 m”) if the discharge rate of 47 mmBTU/h is continued. Similarly, manual dispatch interface 2100 is shown to include in indication 2414 that the cold TES subplant will be filled to capacity in 6 hours and 34 minutes (i.e., “Time Until Full: 6 h 34 m”) if the charge rate of 4,090 tons is continued.” Paragraph 0196)

Claim 19:
The cited prior art describes the controller of Claim 18, wherein the processing circuit is configured to: 
present, via the user interface, an option for a user to select whether to use the override constraint in view of the override impact; (Kummer: “For example, if a user specifies manual subplant loads 2420 that result in underproduction of the cooling load, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause the cold TES tanks to fully deplete and may include the estimated time until the cold TES tanks are empty. As another example, dispatch GUI 1100-2100 may display a message that manual subplant loads 2420 will cause building temperature to exceed a maximum temperature threshold and may include an amount of time until the threshold violation is expected to occur. Dispatch GUI may 1100-2100 prompt the user to confirm manual subplant loads 2420 after presenting the warning message.” Paragraph 0201; “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204)
control the building equipment in accordance with the result of the first optimization in response to the user selecting to not use the override constraint; and (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)
control the building equipment in accordance with the result of the second optimization in response to the user selecting to use the override constraint. (Kummer: “EOS 302 may present the determined subplant load values to the user via dispatch GUI 1100-2100 and prompt the user to either accept the modified manual subplant load values or use the user-specified subplant load values.” Paragraph 0204; “Process 1000 is shown to include generating control signals for the subplant equipment based on the recommended setpoints to achieve the manual subplant loads (step 1012). The equipment control signals may include on/off signals, load production signals, power consumption signals, or other types of control signals which may be used to control individual devices of subplant equipment 340. The equipment control signals may cause each of subplants 202-212 to operate the individual devices of the subplant in a manner that achieves the manual subplant load for the subplant. In some embodiments, the equipment control signals are provided directly from low level optimizer 332 to central plant 200. In other embodiments, the equipment control signals may be provided to central plant 200 via BAS 308 or generated by BAS 308 based on the recommended equipment setpoints determined in step 1010.” Paragraph 0156; “The building automation system is configured to provide control signals for the equipment of the central plant based on the recommended equipment setpoints.” Paragraph 0004; “Low level optimizer 332 may provide the on/off decisions and setpoints to building automation system 308 for use in controlling the central plant equipment 340.” Paragraph 0107)

Claim 20:
The cited prior art describes the controller of Claim 17, wherein: 
the first subset of the building equipment and a second subset of the building equipment both operate to produce the first resource and contribute toward a total amount of the first resource required by the building or campus; (Kummer: see the cooling by the chiller subplant and the HRC subplant and the heating by the HRC subplant and the HWG subplant as illustrated in figures 11, 24 and as described in paragraph 0192; “Referring now to FIG. 24, manual dispatch interface 2100 is shown after a user has adjusted the manual subplant loads 2402, 2404, and 2406 from the initial values shown in FIG. 23. In some embodiments, manual dispatch interface 2100 automatically updates plant summary graphic 2102 in response to a user adjusting manual subplant loads 2402-2406. For example, manual dispatch interface 2100 may automatically update the utilization percentages 1148-1152 for each of the subplants resulting from the adjusted manual subplant loads. Increasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1148 of the chiller subplant (e.g., from 13% in FIG. 23 to 43% in FIG. 24), whereas decreasing manual cooling load 2402 of the chiller subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1148 of the chiller subplant. Similarly, increasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1150 of the HRC subplant, whereas decreasing manual heating or cooling load 2404 of the HRC subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1150 of the HRC subplant (e.g., from 86% in FIG. 23 to 69% in FIG. 24). Increasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to increase the utilization percentage 1152 of the HWG subplant, whereas decreasing manual heating load 2406 of the HWG subplant may cause manual dispatch interface 2100 to decrease the utilization percentage 1152 of the HWG subplant.” Paragraph 0192; “For example, FIG. 11 is shown to include a 0% indicator 1136 connecting chiller subplant 1102 to campus 1112, a 0% indicator 1138 connecting cold thermal storage subplant 1108 to campus 1112, and a 100% indicator 1140 connecting heat recovery subplant 1104 to campus 1112. This indicates that 100% of the cold thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104. Similarly, FIG. 11 is shown to include a 78% indicator 1142 connecting heat recovery subplant 1104 to campus 1112, a 0% indicator 1144 connecting hot thermal storage subplant 1110 to campus 1112, and a 22% indicator 1146 connecting hot water generator subplant 1106 to campus 1112. This indicates that 78% of the hot thermal energy provided to campus 1112 is being provided by heat recovery subplant 1104 and 22% of the hot thermal energy provided to campus 1112 is being provided by hot water generator subplant 1106.” Paragraph 0160)
the second optimization is performed subject to both the override constraint and a second constraint that defines the total amount of the first resource required by the building or campus; and (Kummer: see the optimizations by the high level optimizer 330 and the low level optimizer 332 as illustrated in figure 9;  “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load. “ paragraph 0193; “Process 1000 is shown to include receiving manual subplant loads at the EOS user interface (step 1008) and determining recommended setpoints for equipment of each subplant to achieve the manual subplant loads (step 1010). The manual subplant loads may be user-specified subplant loads and may override the recommended subplant loads determined by high level optimizer 330. Step 1010 may be the same or similar to step 1004, with the exception that the manual subplant loads are used instead of the recommended subplant loads to determine the recommended setpoints for the subplant equipment. In some embodiments, the dispatch GUI is updated to include the manual subplant loads and the set of recommended setpoints that result from the manual load setpoints.” Paragraph 0155; “Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization. Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330. For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant. The cascaded optimization process is described in greater detail with reference to FIG. 4.” Paragraph 0081)
performing the second optimization subject to both the override constraint and the second constraint comprises determining a second amount of the first resource to be produced by (Kummer: “In some embodiments, EOS 302 is configured to determine whether the adjusted manual subplant loads 2402-2406 would result in overproduction or underproduction relative to the campus loads. Overproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant exceeds the campus heating load, whereas underproduction of the heating load may occur when the total heating load produced by the HRC subplant and HWG subplant is less than the campus heating load. Similarly, overproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant exceeds the campus cooling load, whereas underproduction of the cooling load may occur when the total cooling load produced by the chiller subplant and HRC subplant is less than the campus cooling load.” Paragraph 0195; “Manual dispatch interface 2100 may indicate whether the manual subplant loads 2402-2406 would result in charging or discharging the hot TES subplant and/or the cold TES subplant. For example, manual dispatch interface 2100 is shown (in FIG. 24) to include an indication 2408 that the hot TES subplant would be discharging at a rate of 47.0 mmBTU/h to compensate for the underproduction of the manual heating load (i.e., 137 mmBTU/h) relative to the campus heating load (i.e., 184 mmBTU/h). Similarly, manual dispatch interface 2100 is shown to include an indication 2410 that the cold TES subplant would be charging at a rate of 4,090 tons to compensate for the overproduction of the manual cooling load (i.e., 10,410 tons) relative to the campus cooling load (i.e., 6,320 tons).” Paragraph 0195)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wenzel, Michael J.; Turney, Robert D.; and Drees, Kirk H., "Autonomous Optimization and Control for Central Plants with Energy Storage" (2016). International High Performance Buildings Conference. Paper 214. http://docs.lib.purdue.edu/ihpbc/214 describes various operator interactions with overrides.
Wenzel, Michael J.; Turney, Robert D.; and Drees, Kirk H., "Model Predictive Control for Central Plant Optimization with Thermal Energy Storage" (2014). International High Performance Buildings Conference. Paper 122.  http://docs.lib.purdue.edu/ihpbc/122 describes minimizing costs using an optimization framework.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116